Case: 1:17-cv-00285-SJD-KLL Doc #: 22 Filed: 03/30/20 Page: 1 of 1 PAGEID #: 124




                        IN THE UNITED STATES DISTRICT
                      COURT FOR THE SOUTHERN DISTRICT
                           OF OHIO WESTERN DIVISION

UNITED STATES OF AMERICA, EX R                    Civil Action No: 1:17-cv-285
EL. ROBERT COLE, KRISTIE KING, and
DAVID OLSON,

                             Plaintiffs,
                                                  Judge Susan J. Dlott
      v.

SALLYPORT GLOBAL HOLDINGS,
INC.,  and  MICHAEL BAKER
INTERNATIONAL, LLC,

                             Defendants.




                                           ] ORDER

       Having considered Relators’ Unopposed Ex Parte Motion to Continue Service Date,

the Court finds good cause to grant an extension of time to serve the complaint in this

matter. The Court hereby grants Relators’ motion and orders the date by which Relators

must serve the complaint upon Defendants to be continued to May 1, 2020.

       SO ORDERED THIS _30_ DAY OF __March_____, 2020.


                                                 s/Karen L. Litkovitz
                                               UNITED STATES MAGISTRATE JUDGE
